Attachment to Notice of Allowance
1.   The present application, filed on or after March 16, 2013, is being examined under
the first inventor to file provisions of the AIA .
2.     Applicants’ response of 1/11/2022 is acknowledged. 

Status of Claims
3.    Claims 1-4-14 are pending in this application. Claims 2-3 have been canceled. Claims 1 and 4-6 are under consideration. Claims 7-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections Withdrawn
Claim Rejections - 35 USC § 103

4.    Rejection of claim 1 and 4-5 under 35 U.S.C. 103 as being un-patentable over Li Pira et al. [Clinical and Vaccine Immunology, vol. 15, no. 12, pp. 1811-1818, December 2008 in view of Thielemans et al. (201002215674), Iglesias et al. [Immunology and Cell Biology 18, Oct. 2012] and Etubics [Corporation et al., CA 2974237 (hereinafter Etubics Corp)] is withdrawn in view of applicants’ response of 1/11/2022 and interview of 1/10/2022. 
 5.   Rejection of claims 1 and 6 under 35 U.S.C. 103 as being un-patentable over Li Pira et al. (Clinical and Vaccine Immunology, vol. 15, no. 12, pp. 1811-1818, December 2008) in view of Thielemans et al. (201002215674); Iglesias et al. [Immunology and Cell Biology 18, Oct. 2012 and Biksaktsis et al. [Infection and Immunity vol. 80, no.3 pp. 1166-1180, 2011 (hereinafter Biksaktsis] is withdrawn in view of applicants’ response of 1/11/2022 and interview of 1/10/2022. 

EXAMINER’S AMENDMENT
6.   Authorization for this examiner’s amendment was given in an interview with David L. Nocilly reg# 48,259 on 5/18/2022.
Please cancel claims 7-14.
Allowable Subject Matter
7.   Claims 1, 4-6 are allowed. Claims renumbered 1-4 respectively. 
Claims are drawn to:  A screening platform, comprising a therapeutic amount of peripheral blood mononuclear cells that have been pulsed ex vivo with at least one antigen and an adjuvant, wherein the therapeutic amount of peripheral blood mononuclear cells does not include the vaccine and the adjuvant and wherein the amount of peripheral blood mononuclear cells exhibit an immunogenicity and a morphology that is different than if the amount of peripheral blood mononuclear cells were not pulsed ex vivo with the at least one vaccine and the adjuvant.
     The following is an examiner’s statement of reasons for allowance: The claims are free of prior art. 
      The closest prior art, Li Pira et al. (Clinical and Vaccine Immunology, vol. 15, no. 12, pp. 1811-1818, December 2008) in view of Thielemans et al. (201002215674); Iglesias et al. [Immunology and Cell Biology 18, Oct. 2012 and Biksaktsis et al. [Infection and Immunity vol. 80, no.3 pp. 1166-1180, 2011 fail to anticipate and make obvious the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        May 18, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645